*593The following order has been entered on the motion filed on the 22nd of August 2018 by Plaintiff to Bypass Court of Appeals:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 22nd of August 2018 by Plaintiff for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 29th of August 2018."
Upon consideration of the petition filed by Plaintiff on the 22nd of August 2018 for Writ of Supersedeas, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 23rd of August 2018 by Plaintiff to Bypass Court of Appeals:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 27th of August 2018 by Plaintiff for Leave to File Reply to Response in Opposition to Petition for Writ of Supersedeas:
"Motion Allowed by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 29th of August 2018 by Plaintiff to Expand Petition for Writ of Supersedeas:
"Motion Dismissed without prejudice to seek relief in the Superior Court by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 29th of August 2018 by Plaintiff to Suspend Appellate Rules:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."